internal_revenue_service number release date index number ------------------------------------------------------------- ---------------------- --------------------- ------------------------- ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-143666-08 date april legend plan city ------------------------------------------------------------------------------------------------------ ----------------------- ------------------------------ state ---------- dear ----------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of city and its plan by your authorized representative requesting a ruling concerning the plan relating to city’s volunteer firefighters' and rescue squad workers' service award program which city intends to be a length of service award plan described in sec_457 of the internal_revenue_code_of_1986 city has represented that it is an eligible_employer as described in sec_457 city has established the program reflected in the plan to provide retirement and death_benefits to long-term eligible volunteers as defined in the plan providing qualifying services to the city’s fire department and rescue service as provided in the plan under the plan benefits are only provided to eligible volunteers who provide fire fighting fire prevention emergency medical services ambulance services and or related essential services for the city and who do not receive compensation_for such services except for the reimbursement of reasonable expenses_incurred while performing such services reasonable benefits and nominal fees for such services an eligible volunteer will become a participant under the plan immediately when he or she becomes a volunteer for the city the plan is established to provide length of service awards in the amounts and at the time determined under the plan to eligible volunteers plr-143666-08 if a participant in the plan has a severance_from_employment with a vested account as defined in the plan the participant shall be paid an amount equal to his or her vested account balance in a single lump sum payment by march of the calendar_year after the participant’s severance_from_employment if a participant has a severance_from_employment without a vested account balance under the plan the participant shall forfeit his her account balance and have no benefit due under the plan in addition his or her years of credited service shall be cancelled provided however that if the individual again becomes a participant in the plan his or her credited service shall be restored but not any forfeited account balance the city is required to make annual contributions to a fund set up by the plan the fund also in addition to the city’s annual contribution as soon as administratively practicable in the city will make a one-time contribution to the plan for each active volunteer as provided in section dollar_figure of the plan the plan provides that the total fund contribution made with respect to an individual member may not exceed dollar_figure for any year_of_service credit the plan provides that all amounts under the plan in the fund and all income attributable to such amounts will remain until made available to the participant or beneficiary solely the property and rights of the city subject only to the claims of the city's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits under the plan the rights of any participant or beneficiary to payments under the plan are nonassignable and nontransferable law and analysis sec_451 and sec_1_451-1 provide that generally an item_of_gross_income is includible in gross_income for the taxable_year in which it is actually or constructively received by a cash_basis taxpayer sec_1_451-2 provides that income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions revrul_60_31 1960_1_cb_174 holds that a mere promise by the service_recipient to pay the service provider not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_457 governs the taxation of deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political plr-143666-08 subdivision of a state and any other organization other than a governmental_unit exempt from tax under subtitle a of the code deferred_compensation plans maintained by eligible employers to which sec_457 applies are either eligible plans or ineligible plans an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year will not exceed the lesser_of the applicable_dollar_amount as defined in sec_457 or percent of the participant's includible_compensation sec_457 provides that compensation and income attributable to such compensation deferred under an eligible_deferred_compensation_plan maintained by a political_subdivision of a state is includible in a participant's gross_income in the taxable_year in which the compensation and income attributable to such compensation is paid to the participant sec_457 provides that generally if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan is included in the participant's gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 provides that a plan paying solely length of service awards to bona_fide volunteers or their beneficiaries on account of qualified_services performed by such volunteers is treated as not providing for the deferral of compensation under sec_457 sec_457 defines qualified_services as fire fighting and prevention services emergency medical services and ambulance services sec_457 provides special rules applicable to a length of service award plan sec_457 defines a bona_fide volunteer to include only persons whose only compensation received for performing qualified_services are reimbursements for or reasonable allowances for reasonable expenses_incurred in performing such services or reasonable benefits including length of service awards and nominal fees for such services customarily paid_by eligible employers in connection with the performance of such services by volunteers sec_457 provides that a length of service award plan may not provide for an aggregate amount of length of service awards exceeding dollar_figure accruing with respect to any year_of_service by any volunteer the plan established by city and its fire department satisfies the requirements of sec_457 the plan applies only to volunteers who provide qualified_services ie fire fighting and prevention services emergency medical services ambulance services or other related essential services in compliance with sec_457 the plan also satisfies sec_457 by limiting eligible volunteers to persons who receive reimbursements reasonable expenses nominal plr-143666-08 fees or reasonable benefits customarily paid_by eligible employers in connection with the performance of qualified_services by volunteers finally the plan satisfies sec_457 by limiting the aggregate amount of awards for any year_of_service to dollar_figure big_number since the plan qualifies as a length of service award plan under sec_457 neither sec_457 nor sec_457 apply to benefits under the plan instead amounts distributable under the plan are includible in gross_income under sec_451 and the regulations thereunder when paid or made available without substantial limitation or restriction sec_3121 provides that any payment made to or on behalf of an employee or his beneficiary under a plan described in sec_457 and maintained by an eligible_employer as defined in sec_457 is not treated as awages for purposes of determining whether federal_insurance_contribution_act fica_taxes apply to such payment in light of the original documents and information presented on date including the relevant state statutory provisions the proposed amendments to the plan submitted on date date and date which it is represented will be adopted by city and the other representations made we conclude as follows the plan is a length of service award plan within the meaning of code sec_457 and the regulations thereunder and as such the plan is not otherwise subject_to sec_457 or f amounts paid to participants or their beneficiaries are includible in the participant’s gross_income only in the taxable_year in which such amounts are paid or made available pursuant to code sec_451 and benefits under the plan paid to participants or their beneficiaries are not treated as wages for purposes of fica_taxes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent if the plan is significantly modified this ruling will not necessarily remain applicable the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-143666-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta chief qualified_plans branch employee_benefits tax exempt government entities enclosure
